Citation Nr: 1403732	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-48 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

 Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated 50 percent disabling from March 31, 2008 to March 19, 2012, and 70 percent disabling since March 20, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He earned a Purple Heart Medal, a Bronze Star Medal with "V", and a Combat Infantryman Badge. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2009 rating action, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective March 31, 2008.

In February 2012, the Board denied the entitlement to a compensable rating for a skin disorder and remanded the issue involving the disability rating assigned for PTSD.

In October 2012, the Appeals Management Center increased the initial rating for PTSD to 70 percent, effective March 20, 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim, which has been considered in this decision. 



FINDINGS OF FACT

The Veteran's service-connected PTSD has been manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, since the effective date of service connection; but without total social and occupational impairment. 




CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD, but no higher, have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial rating following the grant of service connection for PTSD.  The Court has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining evidence.  VA obtained the Veteran's service treatment records and post-service medical treatment records.  Moreover, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the Veteran most recently underwent a psychiatric examination in March of 2012.  The results of that examination have been included in the claims folder for review.  The most recent report indicated that the examiner was able to review of the available medical treatment records, interview and examine the Veteran, and provide the results of the examination.  Therefore, this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The AMC obtained updated medical records and provided a current examination.  Thereafter, a supplemental statement of the case was issued.  The AMC substantially complied with the mandates of its December 2012 Decision/Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claim. 

II.  Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411, of 38 C.F.R. Part 4 (2013), pertaining to PTSD, provides for a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2013).

A Global Assessment Functioning (GAF) rating (or score) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (2013).

VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Facts and Discussion

The Veteran underwent a VA Mental Health Clinic Initial Evaluation in February 2008.  He complained of apprehension, anxiety, hypervigilance, hyperalertness, and intrusive thoughts.  He also indicated that he suffered from nightmares, an exaggerated startle response, and irritability.  He told the examiner that he avoided crowds and did not have friends.  He also reported sleeplessness, depression, and an occasional lack of motivation.  On examination the Veteran was reportedly alert, logical, and coherent.  He was oriented to time, place, and person.  Delusions and hallucinations were not found; but it was indicated that his judgment and insight were only "fair".  PTSD was diagnosed and a GAF score of 45 was given.  

The Veteran received private treatment Dr. W. J. Anderson, a psychologist, from March to September 2008.  The initial report from March 2008, notes a diagnosis of PTSD with a depressive disorder not otherwise specified.  The GAF was 39.  

Dr. Anderson reported that the Veteran was oriented to person, place, and time.  His attention capacities, as evidence by his circumstantial speech fell below normal limits; as did his concentration abilities; and memory for recent events.  Remote memory, as accessed via his recall of his birthplace, appeared to be intact. 

Significant depressive symptoms, including anhedonia, were also indicated.  Social and work-related functional impairments were noted.  Problems with emotional and behavioral controls, as evidence by his history of angry outbursts, "suicidality," and "homicidality," were acknowledged, and likely rendered the Veteran a danger to any work environment.  His symptoms were considered severe.  

Dr. Anderson assigned GAF scores averaging 37.  His notes report intense fear, anger, marked survival guilt, occasional suicidal ideations, and sleep difficulties.  

The Veteran underwent a VA Psychiatric examination in January 2009.  Upon completion of the examination, a GAF score of 42 was given along with a diagnosis of PTSD.  It was reported that there was difficulty with interaction with others, a lack of friends, marital discord, some occupational impairment even though the Veteran was employed, and aggression.  It was noted that the Veteran was less violent with others, although he had outbursts of anger and destruction.  His sleep was poor and his impulse control was compromised.  Depression and anxiety were chronicled along with severe social impairment.  

Records from Doctor Anderson dated in December 2008 and April 2009, note no actual evidence of thought disorder or perceptual impairment.  The Veteran continued to suffer a lack of impulse control, depression, and anxiety.  Sleeplessness was reported along with a lack of socialization, intrusive thoughts, flashbacks, and difficulty falling and staying asleep.  Dr. Anderson suggested that the Veteran's PTSD was severe and GAF scores of 37 and 39 were assigned. 

A second VA psychiatric examination was accomplished in March 2012.  The Veteran continued to work full time as a building material inspector, but worked alone.  He had been in his current employment for three and a half years and his boss accommodated the job to the Veteran's needs.  There had been no change in his social situation since the last VA examination, when he had reported being married.  The examiner did not indicate the presence of any of the symptoms listed as examples in the criteria for a rating of 100 percent, except for neglect of personal appearance and hygiene. 

PTSD and a major depressive disorder were diagnosed.  The VA examiner assigned a GAF score of 51.  Yet, the examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Total occupational and social impairment was not found.  Additional symptoms reported on the examination report included depression, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships.  

Analysis

The Veteran's treatment records and examination reports extending over the entire period since the effective date of service connection generally describe a severe PTSD disability manifested by many, if not most of the symptoms listed in the criteria for a 70 percent rating and with deficiencies in family relations, judgment, thinking and mood.  Accordingly, a 70 percent rating is granted for the entire period since the effective date of service connection for PTSD.  

The Veteran does not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  For instance he has been found to not have gross impairment in thought processes or communication.  In addition, no deficits have been noted with respect to speech and communication.  His behavior is not grossly inappropriate.  He does reportedly have violent outbursts and the potential for suicidal or homicidal behavior has been noted; but no such actual behavior has been reported and he has not been found to be in persistent danger of hurting himself or others.  VA examinations have not found suicidal ideation.  He is able to perform activities of daily living, but neglects personal hygiene.  

Most significantly, the Veteran's has been employed full time since the effective date of service connection.  Although his relationships with his wife and children have reportedly been troubled, they have continued.  Hence, the evidence against finding that he has PTSD symptoms that result in total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.21 (2013).

Accordingly, the criteria for a 100 percent rating have not been met or approximated at any time since the effective date of service connection.

IV.  Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  The rating criteria contemplate all occupational and social impairment resulting from the service connected psychiatric disability.  The record does not reflect that the Veteran has impairment that is not occupational or social.  Hence, the first prong of the test for extraschedular referral not met.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his mental disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for this condition during the period of time that is covered by this claim.  Additionally, there is not shown to be evidence of marked interference with employment due to PTSD.  The Veteran's psychiatric manifestations and symptoms fit within the criteria for a 70 percent rating.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

There is nothing in the record to indicate that PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (a schedular rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran and the record have not indicated that he is unemployable due to his service-connected psychiatric disorder.  He has remained employed full time, and there is no indication that this employment is marginal.  Although his supervisor makes accommodations for his disability, the employment is responsible and there have been no allegations that it pays less than the poverty rate or is sheltered.


ORDER

Entitlement to an initial 70 percent disability rating for PTSD is granted, effective March 31, 2008.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


